Name: Council Regulation (EEC) No 3223/88 of 17 October 1988 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: economic policy;  plant product;  Europe;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31988R3223Council Regulation (EEC) No 3223/88 of 17 October 1988 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit Official Journal L 288 , 21/10/1988 P. 0005 - 0007 Finnish special edition: Chapter 3 Volume 27 P. 0179 Swedish special edition: Chapter 3 Volume 27 P. 0179 *****COUNCIL REGULATION (EEC) No 3223/88 of 17 October 1988 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to Regulation (EEC) No 2511/69 (3), as last amended by Regulation (EEC) No 3130/86 (4), the Hellenic Republic has implemented its plan laying down special measures for improving the production and marketing of citrus fruit in accordance with the programme approved by the Commission on 21 November 1983; Whereas citrus plantations in certain regions of Greece were destroyed or seriously damaged by particularly severe and protracted frosts during the winter of 1986/87 which, to a large extent, have jeopardized the results obtained and the progress of the plan being implemented; whereas, accordingly, the re-establishment of the plantations concerned should, subject to certain conditions, be encouraged in order to ensure the survival of farming in the affected regions; Whereas such re-establishment should maintain quality at a high level or improve it by using the best varieties available where the quality level does not yet meet consumer requirements; whereas damaged plantations should therefore be re-established by means of conversion schemes where the varieties grown prior to the frosts did not meet consumer requirements; Whereas some Greek citrus growers were prevented by the severe weather from starting the conversion and restructuring schemes already provided for in the plan approved by the Commission; whereas they should be given the opportunity, therefore, of making a start on those schemes at the appropriate time; Whereas, since the frost destroyed a significant proportion of trees which had already been the subject of conversion schemes or formed part of new plantations which had already been established as a result of the restructuring schemes, or which were the subject of schemes in the course of being implemented, and a significant proportion of grafts intended for the implementation of the plan, new schemes must be started; whereas, consequently, the aids granted for those schemes must be adjusted to take account of the damage caused; Whereas, in order to remedy the situation thus created by the frost, provision must be made for an emergency scheme to run for a further period of two years and for the subsequent amendment of the plan implemented in Greece, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2511/69 is hereby amended as follows: 1. Article 1 is hereby amended as follows: (a) The following subparagraph is added to paragraph 2: 'However, the date referred to in the first subparagraph shall be deferred for two years as regards the implementation of the provisions contained in paragraph 4.' (b) The following paragraphs are added: '4. In Greece: (a) the aids referred to in the first subparagraph of paragraph 1 and in paragraph 3 may be granted in respect of operations as referred to in paragraph 1 (a), (c) and (d) on which a start has been made up to 31 December 1990, where citrus plantations were damaged by frost during the winter of 1986/87; (b) in the case of citrus plantations which were the subject, up to the winter of 1986/87, of operations as referred to in paragraph 1 (a), (c) and (d), the aids referred to in the first subparagraph of paragraph 1 and in paragraph 3 may be granted again where such operations must be recommenced as a result of the winter frosts in question and up to 31 December 1990; (c) the aids referred to in the first subparagraph of paragraph 1 and in paragraph 3 may be granted for schemes for the re-establishment of trees damaged by frost during the winter of 1986/87 which are begun up to 31 December 1990 in the case of citrus plantations whose varietal composition already satisfied consumer requirements before the frost, where such re-establishment schemes are carried out by: - grubbing up and replanting with the varieties grown before the frost or other varieties of citrus fruit which meet consumer requirements, - cutting off the trunk or main or secondary branches and top grafting of the varieties grown before the frost or other varieties of citrus fruit which meet consumer requirements. In addition, the aids relating to the measures referred to in paragraph 1 (d) may be granted to the extent necessary to carry out the re-establishment schemes. 5. The aids for the schemes referred to in paragraph 4 shall be eligible under the EAGGF only where the surface area of the citrus trees damaged by frost represents 20 % at least of the area of the holding on which citrus trees were grown prior to the frost.' 2. Article 2 is amended as follows: (a) the beginning of the third subparagraph is replaced by the following: 'The Member States concerned shall, by 30 April 1983 at the latest, and for the implementation of the provisions laid down in Article 1 (4), by 31 December 1988 at the latest, draw up a plan . . .'; (b) The following subparagraph is inserted after the fourth subparagraph: 'The plan drawn up in accordance with the provisions of Article 1 (4) and (5) shall specify in particular, in addition to the particulars referred to in the third and fourth subparagraphs, the location of the areas particularly affected by the severe weather, the extent of the damage caused, the number of holdings affected, the extent of the areas for which aid may be granted for the schemes referred to in Article 1 (4), including the varieties cultivated on the plantations which are the subject of those schemes, and the control measures for ensuring that the aids granted to citrus growers whose plantations suffered damage as a result of the frost meet the requirements laid down in Article 1 (5).' 3. The following points are added to Article 3 (1): '(d) With respect to the work referred to in Article 1 (4) (c): - to the re-establishment of citrus plantations damaged by frost, by maintaining the varietal composition of the plantations or by an appropriate choice of other varieties adapted to consumer requirements, - to the rationalization of the means of production, as provided for in the second indent of paragraph 1 (a), where the level of such rationalization is not yet satisfactory.' 4. Article 4 is amended as follows: (a) In paragraph 1 the following subparagraph is inserted after the second subparagraph: 'However, for the implementation of Article 1 (4) (a) and (b), the figure given in the second indent of the first subparagraph shall be reduced to 20 %.' (b) The following paragraph is inserted: '2a. As regards the additional aid referred to in Article 1 (3) for the implementation of the provisions contained in Article 1 (4) (c), the conditions referred to in the first subparagraph of paragraph 1 shall apply, with the exception of the rate of 40 % referred to in the second indent of that subparagraph.' (c) In paragraph 4 the first subparagraph is replaced by the following: '4. The first instalment shall be paid during the two months following the start of conversion, or of re-establishment schemes as provided for in Article 1 (4) (c).' 5. Article 5 is amended as follows: (a) The following is added to the first indent of paragraph 1: '. . . and of the measures referred to in Article 1 (4) (c).' (b) Paragraph 2 is replaced by the following: '2. The EAGGF Guidance Section shall refund to Member States 50 % of the expenditure incurred through the work referred to in Article 1 (1), through payment of the additional aid provided for in Article 1 (3) and through the measures referred to in Article 1 (4) (c).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1988. For the Council The President Y. POTTAKIS (1) OJ No C 182, 12. 7. 1988, p. 12. (2) Opinion delivered on 14 October 1988 (not yet published in the Official Journal). (3) OJ No L 318, 18. 12. 1969, p. 1. (4) OJ No L 292, 16. 10. 1986, p. 5.